J-S51028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 CHAD MICHAEL STONER                      :
                                          :
                    Appellant             :        No. 511 MDA 2019

            Appeal from the PCRA Order Entered March 5, 2019
                In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0007119-2015


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:              FILED NOVEMBER 07, 2019

      Appellant, Chad Michael Stoner, appeals from the order entered in the

York County Court of Common Pleas, which denied his second petition filed

under the Post Conviction Relief Act at 42 Pa.C.S.A. §§ 9541-9546. On March

10, 2017, a jury convicted Appellant of stalking in connection with several

incidents, where Appellant threatened and harassed his neighbor. The court

sentenced Appellant on May 4, 2017, to imprisonment of one year minus one

day to two years minus two days, with two hundred seventy-four days of

credit for time served. Appellant did not seek direct review. On November 2,

2017, Appellant filed a PCRA petition, requesting reinstatement of his direct

appeal rights nunc pro tunc. The court appointed PCRA counsel on November

30, 2017, and on January 30, 2018, the court granted the petition and

reinstated Appellant’s direct appeal rights.
J-S51028-19


       Appellant filed a notice of appeal on February 26, 2018, which this Court

dismissed on August 23, 2018, for failure to file a brief. Appellant pro se filed

the current PCRA petition on January 25, 2019, alleging prior counsel’s

ineffectiveness for failure to file a brief on appeal and requesting appointment

of new appellate counsel.          The court issued Pa.R.Crim.P. 907 notice on

February 5, 2019. On March 5, 2019, the court dismissed Appellant’s petition

because he had already completed his sentence.

       Appellant pro se filed a notice of appeal on March 18, 2019, as well as

a renewed request for court-appointed appellate counsel. The court ordered

Appellant on March 22, 2019, to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b). The court allowed prior counsel

to withdraw on March 28, 2019. The court appointed new appellate counsel

on April 10, 2019, and granted an extension of time for new counsel to file a

Rule 1925(b) statement. New counsel timely filed the statement on May 1,

2019. On June 5, 2019, new counsel filed a Turner/Finley1 letter and a

request to withdraw.2 Appellant did not file a response.

       Preliminarily, a PCRA petitioner must be currently serving a sentence of

imprisonment, probation or parole for the conviction at issue to be eligible for


____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

2 Counsel has fully complied with the Turner/Finley requirements. See
Commonwealth v. Wrecks, 931 A.2d 717 (Pa.Super. 2007) (discussing
counsel’s obligations under Turner/Finley).

                                           -2-
J-S51028-19


PCRA relief.   42 Pa.C.S.A. § 9543(a)(1)(i).   See also Commonwealth v.

Williams, 977 A.2d 1174 (Pa.Super. 2009), appeal denied, 605 Pa. 700, 990
A.2d 730 (2010) (explaining petitioner must be serving sentence of

imprisonment, probation, or parole for crime at issue to be eligible for PCRA

relief; as soon as sentence is completed, petitioner becomes ineligible for

PCRA relief; PCRA precludes relief for those petitioners whose sentences have

expired, regardless of collateral consequences of their sentences).

      Instantly, the   court sentenced Appellant on May 4,            2017, to

imprisonment of one year minus one day to two years minus two days, with

two hundred seventy-four days of credit for time served.       At the time of

sentencing, Appellant had already been incarcerated on this offense since

August 5, 2016, according to the record. Appellant, therefore, completed his

sentence in August 2018. When he filed the current PCRA petition on January

25, 2019, Appellant was no longer eligible for PCRA relief. See 42 Pa.C.S.A.

§ 9543(a)(1)(i); Williams, supra. Thus, the court properly dismissed the

petition.   Following an independent review of the record, we agree with

counsel that Appellant’s petition was unreviewable and the appeal is frivolous.

Accordingly, we affirm and grant counsel’s petition to withdraw.

      Order affirmed; petition to withdraw is granted.




                                     -3-
J-S51028-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/07/2019




                          -4-